Citation Nr: 1627369	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement service connection for a lumbar spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service for a lumbar spine disability.

The Veteran testified before the undersigned at a Board hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through a letter dated in November 2008, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Available post-service VA treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in December 2010.  The examination is adequate for the purposes of the claim adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his lumbar spine disability is due to in-service back injuries.

Service treatment records reveal treatment for back pain and strains of the lumbar spine.  In records dated in June 1982, the Veteran sought treatment for midline lower back pain which had persisted for week.  Pain began after lifting a heavy object.  The physician diagnosed acute low back strain.  Treatment included physical therapy.  Subsequently, in October 1982, the appellant reported sharp pain in the lower back after carrying another individual on his back.  He reported that he injured his back two months prior.  Following examination, muscle strain was diagnosed.  He was again assigned to physical therapy, which continued from October 1982 to November 1982.  In November 1985, the Veteran received emergency treatment and care for a low back injury after a tank he was riding in hit a bump causing him to hit his lower back.  A contusion of the back was diagnosed.  In March 1990, the appellant was treated for back pain after stepping in hole.  Following examination, the appellant was diagnosed with low back strain.  His position was noted as improved upon release.  At the time of the appellant's retirement physical examination in April 1997, clinical evaluation of the lumbar spine was normal.  Although a number of medical conditions were noted in the accompanying report of medical history, the Veteran denied recurrent back pain.  A periodic 5 year physical examination was provided in August 1997.  At that time, clinical evaluation of the spine was normal.  

Post-service medical records first demonstrate treatment for low back pain in August 2007, at which time the Veteran reported radiating low back pain for 7 days with no trauma.  In a January 2008 private treatment record, the Veteran reported that his pain began in July 2007 and had not been associated with any type of trauma.  Thereafter, in an August 2008 private medical record, the appellant stated that he believed that his lumbar spine disability was caused by a tank accident during military service. 

The Veteran underwent a VA examination in December 2010.  He reported continued back pain with bending and lifting since service.  The examiner diagnosed degenerative disc disease of the lumbar spine and determined that the condition was less likely as not caused by or the result of complaints documented during active military service.  In support of his finding, the examiner reported that after review of the appellant's service records, the only back diagnoses found were for strain of the thoracic and lumber spine.  There were no diagnoses related to lumbar disc disease, which was diagnosed in a 2007 MRI.  The diagnoses while in service were related to back pain due to strained muscles, while disc disease is more likely a degenerative disorder that comes with time, continual trauma, and overuse.  Therefore, based on review of the Veteran's service treatment records and clinical experience, the appellant's low back condition was less likely as not caused by those complaints documented during active military service.  

In a January 2011 private opinion, the physician opined that the claimant's low back disability was at least as likely as not related to the back injuries that he suffered while in service.  However, she did not provide a rationale to support her finding.  The physician provided an additional opinion in October 2011 and again determined that the Veteran's current low back disability was at least as likely as not related to the back injuries he received during service.  There was no supporting rationale.

In testimony provided during the April 2016 Board hearing, the appellant reiterated that he injured his back during service in 1985.  He reported that he continued to have back pain during service, though he also indicated that he was not having symptoms at the time he separated as he had not been engaging in lifting activities at that point in time.  

Analysis

While the evidence demonstrates that he Veteran has been diagnosed with a lumbar spine disability, the weight of the evidence is against a finding that the disability is related to active service.  Service treatment records note a number of complaints of and treatment for low back pain and lumbar strain.  However, at the time of the April 1997 separation examination, clinical evaluation of the appellant's spine was normal.  Moreover, in the accompanying report of medical history, the appellant denied recurrent back pain.  At his hearing he further noted that the back was not symptomatic at his exit examination.  Also, in a subsequent examination in August 1997, clinical evaluation of the Veteran's spine was again found to be normal.  Further, the December 2010 VA examiner determined that the diagnosed lumbar spine disability was not due to the in-service trauma.  The conclusion was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Conversely, the opinions provide by the private physician are not supported by a rationale.  As such, the opinion is provided limited probative value.  See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board acknowledges the Veteran's assertion that his lumbar spine disability is related to service.  While he is competent to report symptoms observable to a lay person, the possible cause of his lumbar spine disability involve complicated medical questions.  As a lay person he lacks the medical expertise to find that any diagnosed lumbar spine disability is related to military service.  His opinion is therefore, not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the most probative evidence shows that the Veteran's lumbar spine disability is not related to military service.  Therefore, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


